PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/548,539
Filing Date: 20 Nov 2014
Appellant:1 Infineon Technologies AG
Inventor: Bukethal, Christoph



__________________
Laura C. Brutman [Registration No. 38,395]
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed February 12, 2021 appealing from the Final Office action mailed July 06, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal2
Every ground of rejection set forth in the Final Office action dated July 06, 2021 from which the appeal is taken is being maintained by the examiner.
(2) Proposed Representative Claim: Claim 1
While appellant summarizes claimed subject matter from claims 1, 11, and 20 (see Br. 2–3) per 37 C.F.R. § 41.37(c)(1)(iii), appellant substantively contests only claim 1.
37 C.F.R. § 41.37(c)(1)(iv) states, inter alia: 
Each ground of rejection contested by appellant must be argued under a separate heading, and each heading shall reasonably identify the ground of rejection being contested (e.g., by claim number, statutory basis, and applied reference, if any). For each ground of rejection applying to two or more claims, the claims may be argued separately (claims are considered by appellant as separately patentable), as a group (all claims subject to the ground of rejection stand or fall together), or as a subgroup (a subset of the claims subject to the ground of rejection stand or fall together). When multiple claims subject to the same ground of rejection are argued as a group or subgroup by appellant, the Board may select a single claim from the group or subgroup and may decide the appeal as to the ground of rejection with respect to the group or subgroup on the basis of the selected claim alone. Notwithstanding any other provision of this paragraph, the failure of appellant to separately argue claims which appellant has grouped together shall constitute a waiver of any argument that the Board must consider the patentability of any grouped claim separately. Under each heading identifying the ground of rejection being contested, any claim(s) argued separately or as a subgroup shall be argued under a separate subheading that identifies the claim(s) by number.

In contesting the new matter rejection, appellant presents one heading grouping single-bit input and a plurality of single-bit outputs” limitation in claim 1 (Br. 3–4). In short, appellant argues claims 1–18 and 20–23 as a group. Pursuant to authority under 37 C.F.R. § 41.37(c)(1)(iv), the Patent Trial and Appeal Board is respectfully requested to select claim 1 as representative of claims 1-–18 and 20–23 for the new matter rejection.
In contesting the obviousness rejections, appellant presents one heading grouping claims 1, 10, 11, and 20 and only disputes limitations from claim 1 (see Br. 4–5). Appellant did not present separate subheadings for claims 11 and 20, as required by Br. R. 41.37(c)(1)(iv). The Patent Trial and Appeal Board is respectfully requested to select claim 1 as representative of claims 1, 10, 11, and 20 for the obviousness rejection over the combination of Warner and Guevorkian
 Although appellant presents headings B, C, and D (see Br. 5–6), appellant does not present any substantive argument. The Patent Trial and Appeal Board is respectfully requested to use the decision of the obviousness rejection of claim 1 as a basis for similarly deciding the outcome of: the obviousness rejection of claims 2–4 and 12–18 over the combinations of Warner, Guevorkian and Lee; the obviousness rejection of claims 5 and 21 over the combination of Warner, Guevorkian and Ichihara; and the obviousness rejection of claim 8 over the combination of Warner, Guevorkian, Ichihara and Lee.
No other substantive arguments were presented, other than the ones explained below. Should appellant file additional argument beyond that presented in the principal brief, the Patent Trial and Appeal Board is respectfully requested to refuse to consider such belated argument, unless good cause is shown, pursuant to its authority under 37 See Rules of Practice Before the Board of Patent Appeals and Interferences in Ex Parte Appeals, 76 Fed. Reg. 72270, 72284 (Nov. 22, 2011) (quoting ex parte Frye, 94 USPQ2d at 1075, “[T]he Board will not, as a general matter, unilaterally review those uncontested aspects of the rejection.”).

 (3) Response to Argument
New Matter Rejection: New Matter within Representative Claim 1, which originated from November 22, 2019 RCE
Appellant contends the new matter rejection of claim 1’s “single-bit input and a plurality of single-bit outputs” is improper because, according to appellant, the specification does not need to state “single-bit” explicitly in order to provide support (see Br. 3). Appellant asserts that the specification supports the disputed limitation in paragraphs 11 and 12 (Br. 3–4).
Appellant’s contention is not persuasive. Although appellant’s Specification paragraph 11 describes “[a] digital data value may be stored as a memory resistance (high or low),” or data “1” and data “0,” this does not place any limitation on what type of signals are acceptable for the multiplexer’s input lines and output lines. Paragraph 11 does not support strictly limiting the multiplexer’s input/output lines to receive/transmit only one bit (i.e., “single-bit” as claimed) thereby precluding any voltage signal from being multiplexed through the multiplexer. Also, paragraph 12 indicates when “data represented by a ‘0’ or a ‘1’” are to be written to the memory cell, “a voltage level based on the data” is applied from the assembly buffer to the multiplexer’s input line. In other words, a voltage signal based on data that represents a “0” or “1” is applied to the input-line, not a single bit. The voltage signal, not a single bit, is switched through the multiplexer to its output line.
The problem presented by the claim and the written description is appellant added this new matter (“single-bit input” and “single-bit outputs”) in their Reply entered November 22, 2019 for the purpose of distinguishing from a substantially identical prior art standard multiplexer. The prosecution history does not make sense regarding this disputed limitation because there is no written description of any distinguishing difference between the input/output lines for the substantially identical standard prior art multiplexer and appellant’s claimed input/output lines for appellant’s multiplexer’s switching circuitry, which appellant admits in the disclosure is “standard” for a multiplexer (see Spec. para. 22). The prosecution history presents a serious burden for the public, should this application mature into a patent, to decode this distinction without a difference.
The multiplexer’s input-line itself, to the extent appellant has described it, cannot be properly supported as “single-bit,” thereby precluding any voltage signal that is not based upon data representing a “0 or a “1.” The output-line, likewise, is not properly supported by the written description for the adjective “single-bit.” Persons skilled in the digital logic circuitry would understand multiplexers/demultiplexers, such as the one from this application or the one in the applied prior art, to be switching circuits that selectively connect an input to an output to thereby pass a voltage signal from its input to its output. In other words, persons skilled in digital design would understand logic “0” voltage signals based upon data that represents one bit, not a bit itself, is input/output to/from electric circuits). Furthermore, appellant describes, as “standard in a multiplexer,” the multiplexer’s switching circuitry 320 and 330 used to connect selectively its input line for receiving an input voltage to its output line for transmitting, as the output voltage, the received input voltage (Spec. para. 22) (“The first and second switches 320, 330 are standard in a multiplexer and determine whether the multiplexer’s input is connected to its output.”).
Appellant did not describe any unique feature of disclosed multiplexer’s input/output lines to distinguish from a standard multiplexer’s input/output lines, rather more importantly, appellant admits internal switching circuity for the input/output lines is not unique because the disclosure describes it as “standard.” Input/output lines are merely the vehicle to the transport of voltage signals. Appellant did not describe the input and output lines as impossible of receiving and transmitting voltage signals other than the two “single-bit” options: “0” and “1.” Appellant does not have support for “single-bit input line” and “single-bit output lines” in the way appellant is attempting to use these terms to distinguish on the record from the prior art.
Obviousness Rejection of Representative Claim 1: Warner’s Bank of 1:8 Multiplexers includes One Multiplexer having One Input Line and Selects Various of its Output Lines
Appellant contends that the obvious rejection of claim 1 over Warner (US 20060294282) and Guevorkian et al. (US 20030118103 hereinafter “Guevorkian”) is not proper because Warner does not show “a single multiplexer . . . having a single, single-bit input . . . [wherein the single multiplexer is configured] to select in parallel via the 
Appellant’s contention is not persuasive because Warner describes a single multiplexer (Fig. 3: one multiplexer, albeit not shown, within the “bank of [ten] 1:8 multiplexers”) having a single, single-bit input (Fig. 3: one of the 10-bit bus signal lines 62) where the single multiplexer may select in parallel via the single-bit outputs a plurality of the bit lines (see Fig. 3: the output lines from one of the 1:8 multiplexers inside of the bank of multiplexers 64, that connect to 0, 1 . . . 6, and 7 for e.g., the column labeled “Bit 0,” which is a group corresponding to 8 bit-lines).
Warner explains, “The terms ‘multiplexer’ or ‘mux’ refers to a device that can either place data from multiple sources onto a single bus line, or place data from a single bus line onto various bit-lines” (para. 35).
Warner’s “Data Multiplexing 1 to 8 64,” shown in Figure 3, is a “bank of 1:8 multiplexers” (para. 46). A bank of 1:8 multiplexers means the element labeled “Data Multiplexing 1 to 8      64” in Warner’s Figure 3 is a plurality of 1:8 multiplexers, where each 1:8 multiplexer places data from one bus line of the 10-bit (or i.e., ten lines) write bus onto various of its eight output bit-lines (e.g., Fig. 3: bit lines for each of the 8 memory cells labeled 0, 1 . . . 6, and 7 of column labeled “Bit 0”). The single line input to the one multiplexer (of the bank of multiplexers) various bit-lines in the form of the same voltage signal (representing 1-bit) as explained by Warner’s definition in paragraph 35. Thus, one of the un-shown, but described, 1:8 multiplexers of the “bank of 1:8 multiplexers” necessarily has a “single, single bit input” and “select[s] in parallel via the single-bit outputs a plurality of the bit lines.” In the Examiner’s Markup of Warner Figure 3, below (on the next page), the Examiner added the one internal 1:8 MUX-0 inside of the bank of 1:8 multiplexers, 64, supported by Warner’s description, which is presented for clarity of the record.

    PNG
    media_image2.png
    957
    890
    media_image2.png
    Greyscale

Examiners are to presume claimed properties and functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP § 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent).
This presumption is rebuttable by appellant either (1) showing the prior art device and claimed device are not the same or (2) providing the prior art device does not possess the claimed properties or functions. Ludtke, 441 F.2d at 664; see MPEP In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Appellant has not met the burden to show the claimed multiplexer’s input/output lines do not have the same structure as Warner’s multiplexer’s substantially identical input/output lines or to prove Warner’s substantially identical multiplexer having standard switching circuitry cannot receive a single bit on its input line and to select, in parallel via the single-bit outputs, a plurality of bit lines.
Accordingly, Warner Figure 3 anticipates claim 1, and anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) (citing In re May, 574 F.2d 1082, 1089 (CCPA 1978) for support that “rel[ying] on the same prior art species . . . [does] not constitute a new ground of rejection.”).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THA-O H BUI/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
Conferees:
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The word “appellant” refers to “applicant” as defined in 37 C.F.R. § 1.42(b). The real party in interest is Infineon Technologies AG.
        2 Throughout this Examiner’s Answer, references will be made to appellant’s Appeal Brief file February 12, 2021 (hereinafter “Br.”) and the Final Office action mailed July 06, 2020 (hereinafter “Final Act.”).